In response to applicant’s arguments that Richmond does not disclose “an internal region and an opposite facing external surface region”, Examiner asserts that in fig. 6 element 602 has an internal surface region and an opposite external surface region. Applicant further argues that Richmond does not disclose “a drive transmission member configured to receive a rotational drive force provided by the drive member at the internal surface region and to provide a corresponding rotational drive force to the driven member at the external region”, however Examiner asserts that the force/torque drive transmission mechanism of Richmond is capable of receiving a rotational force provided by the drive member at the internal surface region and to provide the corresponding rotational drive force to the driven member at the external surface region because torque relates to the twisting or turning force around an axis of rotation. For example, Para [0035] of Richmond discusses this operation. Richmond states that “master inputs from the surgeon console 802 can be converted at the patient side cart 800 through the transmission mechanism 602 to roll shaft 604, articulate the wrist 608 relative to the shaft, (e.g., in pitch and/or yaw), and/or to open and close the gripping device 700”. Furthermore, in response to applicant's argument that Richmond does not disclose “a drive transmission member configured to receive a rotational drive force provided by the drive member at the internal surface region and to provide a corresponding rotational drive force to the driven member at the external region”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant further 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792